     Case 1:16-cv-07333-MKV-KHP Document 340 Filed 01/04/21 Page 1 of 3

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 1/4/2021
 KELLY BROWN, et al.,

                           Plaintiffs,
                                                           1:16-cv-07333 (MKV) (KHP)
                    -against-
                                                                      ORDER
 BARNES & NOBLE, INC.,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a Notice of Settlement, dated December 30, 2020, informing

the Court that the parties have reached a settlement in principle [ECF No. 339]. However,

because Plaintiff’s Complaint asserts claims under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., judicial approval is required before settlement. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015) (holding that FLSA settlements require

the approval of either the district court or the United States Department of Labor). “In deciding

whether to approve a stipulated settlement, the Court must scrutinize the settlement for fairness.”

Boucaud v. City of New York, No 07-cv-11098 (RJS), 2010 WL 4813784, at *1 (S.D.N.Y. Nov.

16, 2010).

       Accordingly, IT IS HEREBY ORDERED that the parties shall provide the Court with a

copy of the settlement agreement by January 29, 2021. IT IS FURTHER ORDERED that, by

January 29, 2021, the parties shall submit a joint letter to the Court explaining why the proposed

settlement reflects a “fair and ‘reasonable compromise of disputed issues rather than a mere

waiver of statutory rights brought about by an employer’s overreaching.’” Wolinsky v. Scholastic

Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Mosquera v. Masada Auto Sales, Ltd.,

No. 09-cv-4925 (NGG), 2011 WL 282327, at *1 (E.D.N.Y. Jan. 25, 2011)). The letter should
      Case 1:16-cv-07333-MKV-KHP Document 340 Filed 01/04/21 Page 2 of 3




address the plaintiffs’ claims and defenses, the defendant’s potential monetary exposure and the

bases for any such calculations, the strengths and weaknesses of the plaintiffs’ case and the

defendants’ defenses, any other factors that justify the discrepancy between the potential value of

plaintiffs' claims and the settlement amount, the litigation and negotiation process, as well as any

other issues that might be pertinent to the question of whether the settlement is reasonable (for

example, the collectability of any judgment if the case went to trial). The letter must also address

whether there is a bona fide dispute as to the number of hours worked or the amount of

compensation due and how much of the proposed settlement Plaintiff’s attorney shall be seeking

as fees. Cheeks, 796 F.3d at 203, 206.

       The parties’ letter also should address specifically the following factors: (1) the plaintiff’s

range of possible recovery; (2) the extent to which “the settlement will enable the parties to avoid

anticipated burdens and expenses in establishing their respective claims and defenses”; (3) the

seriousness of the litigation risks faced by the parties; (4) whether “the settlement agreement is

the product of arm's-length bargaining between experienced counsel”; and (5) the possibility of

fraud or collusion. Id. (quoting Medley v. Am. Cancer Soc., No. 10 Civ. 3214, 2010 WL

3000028, at *1 (S.D.N.Y. July 23, 2010)).

       Absent special circumstances, the Court will not approve any settlement agreement that is

filed under seal or in redacted form. Id. at 206. By January 29, 2021, the Parties also may

submit any other materials they believe would assist the Court in evaluating the settlement.
     Case 1:16-cv-07333-MKV-KHP Document 340 Filed 01/04/21 Page 3 of 3




       IT IS FURTHER ORDERED that the parties shall appear via teleconference for a fairness

hearing on February 19, 2021 at 11:00 AM. The hearing can be accessed by dialing the Court’s

teleconference line at (888) 278-0296. Enter the access code 5195844 when prompted. All other

filing deadlines and appearance dates are adjourned sine die.

SO ORDERED.
                                                    _________________________________
Date: January 4, 2021                               MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
